537 U.S. 99 (2002)
BORDEN RANCH PARTNERSHIP ET AL.
v.
UNITED STATES ARMY CORPS OF ENGINEERS ET AL.
No. 01-1243.
Supreme Court of United States.
Argued December 10, 2002.
Decided December 16, 2002.
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT.
Timothy S. Bishop argued the cause for petitioners. With him on the briefs were Arthur F. Coon, Kyriakos Tsakopoulos, and Edmund L. Regalia.
Jeffrey P. Minear argued the cause for respondents. With him on the brief were Solicitor General Olson, Assistant Attorney General Sansonetti, Deputy Solicitor General Wallace, David C. Shilton, and Sylvia Quast.[*]
*100 PER CURIAM.
The judgment is affirmed by an equally divided Court.
JUSTICE KENNEDY took no part in the consideration or decision of this case.
NOTES
[*]   Briefs of amici curiae urging reversal were filed for the State of Alabama et al. by William H. Pryor, Jr., Attorney General of Alabama, Nathan A. Forrester, Solicitor General, and Alyce S. Robertson, Deputy Solicitor General, and by the Attorneys General for their respective States as follows: Bruce M. Botelho of Alaska, James E. Ryan of Illinois, Carla J. Stovall of Kansas, Richard P. Ieyoub of Louisiana, Don Stenberg of Nebraska, Betty D. Montgomery of Ohio, D. Michael Fisher of Pennsylvania, John Cornyn of Texas, and Jerry W. Kilgore of Virginia; for the American Farm Bureau Federation et al. by John J. Rademacher; for the American Forest & Paper Association by Steven P. Quarles, J. Michael Klise, Ellen B. Steen, and William R. Murray; for the California Farm Bureau Federation et al. by Robin L. Rivett and M. Reed Hopper; for the National Association of Home Builders by Virginia S. Albrecht, Andrew J. Turner, Duane J. Desiderio, and Thomas Jon Ward; for the National Stone, Sand and Gravel Association et al. by Lawrence R. Liebesman; and for Save Our Shoreline by Nancie G. Marzulla, Roger J. Marzulla, Brenda D. Colella, and David L. Powers.

Briefs of amici curiae urging affirmance were filed for the State of New Jersey et al. by David Samson, Attorney General of New Jersey, and Patrick DeAlmeida and Rachel J. Horowitz, Deputy Attorneys General, and by the Attorneys General for their respective States as follows: Earl I. Anzai of Hawaii and Darrell V. McGraw, Jr., of West Virginia; for the Association of State Wetlands Managers by Patrick A. Parenteau; for the National Wildlife Federation et al. by Howard I. Fox; and for Dr. Joy Zedler et al. by John D. Echeverria.